TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00624-CR


John Harris, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9014185, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief in this cause was originally due April 11, 2002.  The time for filing
was extended twice on counsel's motion.  On July 5, 2002, when the third deadline passed without
a brief being tendered for filing, this Court ordered appellant's counsel to tender a brief on
appellant's behalf no later than July 19, 2002.  Counsel did not comply with this order, and has now
filed an untimely third motion for extension of time.
The motion is granted.  Appellant's counsel, Mr. James B. Matthews, is ordered to
tender a brief in this cause no later than August 18, 2002.  If he fails to comply with this order, he
will be ordered to show cause why he should not be held in contempt.




It is ordered August 5, 2002. 

Before Justices Kidd, Patterson and Puryear
Do Not Publish